Citation Nr: 1131235	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-32 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to September 6, 2006 for a 100 percent evaluation for organic mood disorder and organic amnestic disorder as a residual of head trauma. 

2.  Entitlement to an effective date prior to September 6, 2006 for service connection for syncopal episodes as a residual of head trauma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina regional office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an effective date prior to September 6, 2006 for a 100 percent evaluation for organic mood disorder and organic amnestic disorder as a residual of head trauma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Documents received from the Veteran in August 2005 did not include the claim for an increased evaluation for his service connected brain disabilities that was interpreted to include a claim for service connection for syncopal episodes, and the Veteran has not provided any evidence to overcome the presumption of regularity that would show the document in question was lost by the RO. 

2.  The Veteran's initial communication that can be interpreted as a claim for service connection for syncopal episodes as a residual of a head trauma was received on September 6, 2006.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 6, 2006 for service connection for syncopal episodes as a residual of head trauma have not been met.  38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in October 2006 prior to the initial adjudication of service connection that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This included information as to how effective dates are established.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  Furthermore, after the Veteran submitted a notice of disagreement with the effective date, he was provided with a March 2007 letter that once again explained to him how effective dates are established.  The Board also notes that the Veteran's claim for an earlier effective date for the grant of service connection arises from his disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes, therefore, that the appeal may be adjudicated without a remand for further notification.  VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.  

The Board further concludes that the duty to assist has also been met.  All relevant records have been obtained.  The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO but failed to report.  However, both the Veteran and his representative have submitted argument regarding this appeal.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.  

Effective Date

The Veteran contends that he is entitled to an effective date prior to September 6, 2006 for service connection for syncopal episodes as a residual of head trauma.  He argues that he actually submitted his claim in August 2005 at the same time that he requested that his claims folder be moved from the Nashville, Tennessee RO to the current RO.  The Veteran believes that this claim must have been lost by the RO.  The Veteran adds that he was requested to fax the documents he had previously submitted in September 2006, which he believes is evidence that the original submission had been lost by the RO.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

In this case, the record shows that photocopies of two VA Form 21-4138s were received at the RO; each of these documents was date stamped September 6, 2006.  The first VA Form 21-4138 was signed and dated on August 4, 2005.  It states that the Veteran wished to be re-evaluated for his service connected disability of brain damage.  The second VA Form 21-4138 was signed and dated August 5, 2005.  It requests that the Veteran's claims folder be moved from the Nashville, Tennessee office to the current RO.  Additional copies of these documents have been resubmitted by the Veteran after he initiated this appeal.  

After the receipt of these documents on September 6, 2006, the RO began to develop and adjudicate the Veteran's claim for an increased evaluation.  During the course of this claim, evidence was received that indicated the Veteran also had syncopal episodes due to his service connected head trauma.  Therefore, the Veteran's request for an increased rating was interpreted broadly, and read to include a claim for service connection for that disability.  This was established in February 2007 rating decision, which assigned an effective date of September 6, 2006 based on the date of the receipt of the claim.  

After the Veteran was notified of the effective date, he sent a January 2007 letter in which he stated that the date of September 6, 2006 was not the date that he filed his appeal.  He said that his appeal was filed on August 8, 2005 from the office of his representative.  This letter was accompanied by a copy of a cover letter from the representative, a copy of the VA Form 21-4138 that is signed and dated August 5, 2005 and that requests the transfer of the Veteran's claims folder, and a copy of a VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative.  Additional copies of these documents were received in March 2007.  

However, the record further shows that the original of the VA Form 21-4138 that is signed and dated August 5, 2005 and that requests the transfer of the Veteran's claims folder was previously submitted with the cover letter from the Veteran's representative.  Both of these documents are date stamped as received on August 9, 2005.  A VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative dated August 8, 2005 was also date stamped as received on August 9, 2005.  The cover letter includes a check list, and items checked as being submitted were a Form 21-22, Form 21-4138, and a marriage certificate.  However, the original copy of the first VA Form 21-4138 that was signed and dated on August 4, 2005 noting that the Veteran wished to be re-evaluated for his service connected disability of brain damage is not in the claims folder, and there is no indication that it was also received in August 2005.  

After careful consideration of the Veteran's contentions and the evidence of record, the Board finds that there is no evidence that the Veteran submitted any document that could be interpreted as a claim for service connection in August 2005.  Moreover, there is no evidence that any document submitted by the Veteran was lost by the RO.  

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.

If the Veteran had submitted the original VA Form 21-4138 that was signed and dated on August 4, 2005 and interpreted as a claim for service connection, then it is presumed that it would have been placed in the claims folder at the same time as the other documents that were received on August 9, 2005.  However, while the other records are in the claims folder, the claim for an increased evaluation is not.  The Veteran has not presented any credible evidence to rebut the presumption of regularity.  VA is not required to "prove" that it did not lose the Veteran's claim; as a matter of law it is the Veteran who must rebut the presumption of regularity.  He has not done so.  

Therefore, it is presumed that if the Veteran had submitted the VA Form 21-4138 with the request for an increased evaluation in August 2005, it would be in the claims folder with the other documents that were received at that time.  As there is no such document, then the Board finds that no claim was received in August 2005.

A review of the claims folder finds no other document that can be interpreted as a claim for service connection for syncopal episodes due to head trauma prior to September 6, 2006.  As the earliest communication from the Veteran that can be interpreted as a claim for service connection was received on September 6, 2006, and as September 6, 2006 is more than one year after the Veteran's discharge from service, then September 6, 2006 is the proper effective date for service connection for syncopal episodes due to head trauma.  38 C.F.R. § 3.400(b)(2)(i).


ORDER

Entitlement to an effective date prior to September 6, 2006 for service connection for syncopal episodes as a residual of head trauma is denied. 


REMAND

The Veteran contends that he is entitled to an effective date prior to September 6, 2006 for his 100 percent evaluation for organic mood disorder and organic amnestic disorder as a residual of head trauma.  Initially, his contentions were similar to those he made in regard to his claim for an earlier effective date for service connection, in that he argues he originally submitted his claim in August 2005 but that it was lost by the RO.  

However, the Veteran's representative, in the January 2009 statement of the representative, has raised the contention that a March 12, 1996 rating decision committed clear and unmistakable error (CUE) by failing to apply 38 C.F.R. § 4.16 and establish a 100 percent evaluation based on a December 1995 examination.  The matter of CUE has not been addressed by the RO.  

The VA has a duty to address all issues raised during the course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).  In addition, issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board finds that the Veteran's claim for an earlier effective date for the 100 percent evaluation for organic mood disorder and organic amnestic disorder is intertwined with the claim for an earlier effective date based on CUE.  The RO/AMC must be provided an opportunity to consider the CUE argument in the first instance in order to protect the Veteran's right to due process.  

Accordingly, the case is REMANDED for the following action:

1.  Consider entitlement to an effective date prior to September 6, 2006 for the 100 percent evaluation for organic mood disorder and organic amnestic disorder due to head trauma on all bases, to include the allegation of clear and unmistakable error in the March 12, 1996 rating decision that confirmed and continued a previous 50 percent evaluation.  

2.  After the development requested above has been completed to the extent possible, if any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  This should include all laws and regulations pertinent to revisions based on clear and unmistakable error in prior rating decisions.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


